Case 2:19-cv-00027-SEH Document 112 Filed 01/22/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

PRINCIPAL LIFE INSURANCE
COMPANY,

No. CV-19-27-BU-SEH
Interpleader-Plaintiff,

VS. ORDER

ESTATE OF JACK R. SMITH,
ESTATE OF CLYDE R. SMITH JR.,
MARVIN MILLER, EDWARD
JONES TRUST COMPANY, and
JOHN DOES 1-10,

Defendants.

 

 

On January 21, 2021, Plaintiff filed a Motion for Leave to File Motion

Under Seal. It fails to comply with Local Rule 67.2 as ordered.

 

' See Doc. 111.
Case 2:19-cv-00027-SEH Document 112 Filed 01/22/21 Page 2 of 2

ORDERED:

The Motion for Leave to File Motion Under Seal* is DENIED.

It may be refiled if in full compliance with all rules of this Court, including,
Local Rule 67.2, as ordered, on or before January 27, 2021.

m
DATED this An ay of January, 2021.

OAL
AM E. HADDON

United States District Court

 

2 See Doc. 111.
